DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 11/18/2021. Claims 1-20 have been examined and are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2021 was filed after the mailing date of the Notice of Allowance on 09/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
A new ground of rejection has been set forth in this Office Action in view of the reference cited in the IDS of 11/18/2021. An additional reference has also been cited in this Office Action. 
The references are Ouren et al. US 2004/0215911 and Lee US 2014/0372676.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over applicant provided prior art Ouren et al. US 2004/0215911 (“Ouren”) in view of Lee US 2014/0372676 (“Lee”).
As per independent claim 1, Ouren teaches A computer-implemented method (A method is provided for allocated memory and a persistent indicator associated with the allocated memory to determine whether to preserve the content of the allocated memory during an IPL (initial program load) based on the persistent indicator, para 0007) comprising:
designating, by a processor (System 100 depicted in FIG. 1 includes an electronic device 102 comprising a processor or processors 110 connected directly or indirectly to a main memory 115, para 0016 and FIG. 1), a portion of system memory used by an application as recoverable application memory (As illustrated in FIG. 1, a portion of main memory 115 is designated as a hypervisor partition 135. The hypervisor partition 135 includes a persistent heap 140, para 0023 and FIG. 1. The the portion a proper subset of the system memory and the recoverable application memory accessible by both system code and user application code (A persistent heap manager 145 (mapped to the claimed “system code”) manages the persistent heap 140, para 0025 and FIG. 1. The persistent heap 140 includes control data 202, and allocation entries 210 and 215, para 0042 and FIG. 2. Persistent heap 140 is allocated to clients 160, para 0060, thereby client applications access the persistent heap 140);
creating, by the processor (System 100 depicted in FIG. 1 includes the electronic device 102 comprising processor or processors 110 connected directly or indirectly to main memory 115, para 0016 and FIG. 1), following the unplanned IPL (A memory-preserving IPL is a type of initial program load that starts or restarts the hypervisor partition 135 while maintaining the contents and allocation of selected memory locations within the main memory 115, para 0024. The memory-preserving IPL maps to the claimed “unplanned IPL” since for any subsequent IPL, the contents of heap memory is preserved based on persistent indicator), a second portion of the system memory used by the application and not included in the recoverable application memory (Referring to FIG. 2, physical memory map 150 includes allocation entries, for example, allocation entries 252 and 254. Each allocation entry includes a persistent flag field 258. If the persistent flag field 258 is off, the associated allocation entry is not to persist across memory-preserving IPL, para 0046 and FIG. 2. Thus, in the heap memory 140, memory is allocated (i.e., created) that may not persist 
Ouren discloses all of the claimed limitations from above, but Ouren singly does not teach “establishing, by the processor, a portion of the recoverable application memory as a heap-backed memory file system” and “remounting, by the processor, the heap-backed memory file system following an unplanned initial program load (IPL) of an operating system, the heap-backed memory file system comprising data stored by the application prior to the IPL, where data in the heap-backed memory file system persists following the unplanned IPL”. 
However, Ouren in combination with Lee teaches, Lee is an analogous art in the same field of endeavor, establishing, by the processor (System 100 depicted in FIG. 1 includes the electronic device 102 comprising processor or processors 110 connected directly or indirectly to main memory 115, para 0016 and FIG. 1 of Ouren), a portion of the recoverable application memory as a heap-backed memory file system (A FAT (file allocation table) file system may be managed in which a FAT area 107 reads/stores data in a cluster heap area 108, para 0028 and FIG. 1B of Lee. The persistent heap 140 includes memory allocations used by clients 160 and clients’ desire to persist the persistent heap 140 across a memory-preserving IPL of the hypervisor partition 135, para 0024 and FIG. 1 of Lee);
remounting (A heap based FAT file system is mounted, para 0028 of Lee), by the processor (System 100 depicted in FIG. 1 includes the electronic device 102 comprising processor or processors 110 connected directly or indirectly to main memory 115, para 0016 and FIG. 1 of Ouren), the heap-backed memory file system following an unplanned initial program load (IPL) of an operating system (Lee teaches mounting a heap based FAT file system, para 0028 of Lee. Ouren teaches that the persistent heap 140 includes memory allocations used by clients 160 and clients’ desire to persist the persistent heap 140 across a memory-preserving IPL of the hypervisor partition 135, para 0024 and FIG. 1), the heap-backed memory file system comprising data stored by the application prior to the IPL (Ouren teaches that the persistent heap 140 includes memory allocations used by clients 160 and clients’ desire to persist the persistent heap 140 across a memory-preserving IPL of the hypervisor partition 135, para 0024 and FIG. 1 of Ouren. The FAT (file allocation table) file system may be managed in which a FAT area 107 reads/stores data in a cluster heap area 108, para 0028 and FIG. 1B of Lee), where data in the heap-backed memory file system persists following the unplanned IPL (Ouren teaches that the persistent heap 140 includes memory allocations used by clients 160 and clients’ desire to persist the persistent heap 140 across a memory-preserving IPL of the hypervisor partition 135, para 0024 and FIG. 1 of Ouren. The FAT (file allocation table) file system may be managed in which a FAT area 107 reads/stores data in a cluster heap area 108, para 0028 and FIG. 1B of Lee).
Given the teaching of Lee, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Ouren with “heap-backed file system” and “mounting or remounting the heap-backed file system”. The motivation would be that the method provides improvement in input/output performance, para 0005 of Lee.
wherein designating, by the processor, a portion of the system memory as recoverable application memory comprises providing, by the processor, an allocated piece of recoverable application memory a unique token (FIG. 2 depicts that heap 140 includes control data 202, para 0042 and FIG. 2. The control data 202 includes client identifier 204 for each client 160 that has allocated memory, para 0043 and FIG. 2).
As per dependent claim 3, Ouren in combination with Lee discloses the method of claim 2. Ouren teaches wherein a plurality of allocated pieces of recoverable application memory are provided the same unique token (FIG. 2 depicts that heap 140 includes control data 202, para 0042 and FIG. 2. The control data 202 includes client identifier 204 for each client 160 that has allocated memory, para 0043 and FIG. 2. If a client 160 has a plurality of allocated memory, the same client identifier 204 would be included in each control data 202 for the client).
As per dependent claim 4, Ouren in combination with Lee discloses the method of claim 1. Ouren teaches wherein remounting, by the processor, the heap-backed memory file system following an unplanned IPL comprises searching the recoverable application memory, finding the heap-backed memory file system, and reusing the heap-backed memory file system (FIG. 7 depicts a flowchart of a process of the persistent heap manager 145 that finds an allocation associated with a client. At block 710, the persistent heap manager 145 finds the client identifier in the control data 202 of the persistent heap 140. At block 709, the persistent heap manager 145 returns the allocation pointer 206 in the control data 202, which points at the first 
As per dependent claim 5, Ouren in combination with Lee discloses the method of claim 1. Ouren in combination with Lee teaches wherein the heap- backed memory file system comprises a persistent file system and an internal use memory file system that resides within recoverable application memory (Lee teaches mounting a heap based FAT file system, para 0028 of Lee. Ouren teaches that the persistent heap 140 includes memory allocations used by clients 160 and clients’ desire to persist the persistent heap 140 across a memory-preserving IPL of the hypervisor partition 135, para 0024 and FIG. 1).
The same motivation that was utilized for combining Ouren and Lee as set forth in claim 1 is equally applicable to claim 5.
As per dependent claim 6, Ouren in combination with Lee discloses the method of claim 1. Ouren may not explicitly disclose, but Lee teaches wherein the memory file system has persistent characteristics (FAT file system uses a memory card, para 0074, where the memory card is a persistent storage).
The same motivation that was utilized for combining Ouren and Lee as set forth in claim 1 is equally applicable to claim 6.
As per dependent claim 7, Ouren in combination with Lee discloses the method of claim 1. Ouren may not explicitly disclose, but Lee teaches further comprising using the heap-backed memory file system as a read only cache for cluster consistent files residing in the heap-backed memory file system (A FAT (file allocation table) file system may be managed in which a FAT area 107 reads/stores data in a cluster heap area 108, para 0028 and FIG. 1B).
The same motivation that was utilized for combining Ouren and Lee as set forth in claim 1 is equally applicable to claim 7.
As per claims 8-14, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-7. For processor and memory see FIG. 1 of Ouren.
As per claims 15-20, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-6. For computer program product see para 0037 of Ouren.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132